532 So.2d 1133 (1988)
Walter F. GASSNER, et al., Appellants,
v.
CADUCEUS SELF INSURANCE FUND, INC., Appellee.
No. 87-3273.
District Court of Appeal of Florida, Fourth District.
October 26, 1988.
Arthur J. England, Jr., and Charles M. Auslander of Fine Jacobson Schwartz Nash Block & England, Miami, for appellants.
Alan C. Sundberg of Carlton, Fields, Ward, Emmanuel, Smith, Cutler & Kent, P.A., Tallahassee, for appellee.
PER CURIAM.
Appellants, one hundred forty-one individual physicians, filed a six-count complaint against appellee, Caduceus Self Insurance Fund, challenging appellee's retroactive assessment of premiums for medical malpractice. Appellee subsequently moved for summary judgment as to three of the counts, claiming appellants had failed to exhaust their administrative remedies pursuant to section 627.371, Florida Statutes (1985). The trial court agreed and granted a partial final summary judgment on those counts.
Appellants have appealed that order, claiming that section 627.371 is inapplicable. We hold that the counts adjudicated by the partial final judgment and the counts remaining in the trial court are legally interrelated, and involve the same transaction and parties. Accordingly, we dismiss. See Mendez v. West Flagler Family Association, 303 So.2d 1 (Fla. 1974); Palm Beach County Newspapers v. Walker, 506 So.2d 39 (Fla. 4th DCA 1987).
DISMISSED.
ANSTEAD, DELL and STONE, JJ., concur.